IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


THOMAS SCOTT, JR.                       : No. 22 WAL 2015
                                        :
                                        :
           v.                           : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
                                        :
UNEMPLOYMENT COMPENSATION               :
BOARD OF REVIEW                         :
                                        :
                                        :
PETITION OF: LIFESTEPS, INC.,           :
                                        :
                  Intervenor            :


                                     ORDER


PER CURIAM

     AND NOW, this 21st day of August, 2015, the Petition for Allowance of Appeal is

DENIED.